BRICKELL, C. J.
— When a person is indicted, fpr an offense which may be punished capitally, ■ if he is in actual confinement, it is the duty of the sheriff to make and serve upon ■ him a list of the jurors summoned for his trial, at least one entire day before the day appointed for trial. — Code of 1876, § 4872. The making of the list is clerical, and its service, executive or ministerial. If errors occur while the proceedings are in fieri, under the control of the court, they may be corrected •by amendment under the order of the court. — Gray v. State, 55 Ala. 86. The court very propérly directed the sheriff to amend the list of jurors served upon the appellant so that it would correspond to the title of the cause; and to correct the return of service so that it would conform to the truth and show a service upon the appellant. Curing such errors could' not work any conceivable injury to the appellant, and merely made the papers speak the truth. The amendment ought regularly to have been made instantly, so soon as the court directed, *17but the delay of it to another time during the term was immaterial.
Let the judgment be affirmed.